This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1267

                                     State of Minnesota,
                                        Respondent,

                                             vs.

                                Joseph Douglas Ankney,
                                       Appellant.

                                     Filed April 13, 2015
                                          Affirmed
                                       Stauber, Judge

                             St. Louis County District Court
                                File No. 69HI-CR-13-691

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James A. Borland, Hibbing City Attorney, Hibbing, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate State Public Defender, Stephen L. Smith,
Assistant State Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Stauber, Presiding Judge; Schellhas, Judge; and

Hooten, Judge.

                        UNPUBLISHED OPINION

STAUBER, Judge

      Appellant claims that the state failed to prove beyond a reasonable doubt that he

was guilty of criminal damage to property. Because the evidence is sufficient to sustain

appellant’s conviction, we affirm.
                                            FACTS

       In the early morning hours of August 21, 2013, B.S.’s garage door was spray-

painted in red with vulgar words. B.S. testified that after she ended her romantic

relationship with appellant Joseph Douglas Ankney in March 2013, her garage was

vandalized in the same fashion eight or nine times. After several vandalisms occurred

without the police apprehending the responsible person, B.S. set up a hidden trail camera

that was operated on a motion-detection system.

       On August 21, 2013, B.S.’s neighbor informed her that her garage had again been

vandalized. B.S. promptly called the police, who downloaded trail camera photos taken

at about 1:15 a.m., but the photos showed only the lower half of a person who was

wearing long pants. An officer then went to Ankney’s residence. Ankney was observed

wearing a t-shirt and shorts and the officer did not see any spray paint on Ankney’s

hands. Ankney claimed that he did not damage the garage and that he had just returned

from purchasing snacks at a Walmart store.

       The police then viewed a security video at the Hibbing Walmart, which showed

Ankney purchasing only a can of spray paint at 12:50 a.m. Officers obtained a copy of

the receipt from that transaction, and located the same “fire red” spray paint in the store.

In the security video, Ankney is wearing the same t-shirt and shorts the officer observed,

but the t-shirt appears to be inside out.

       The police interviewed Ankney again a week later. Ankney denied being at the

Hibbing Walmart, but he eventually said that he had purchased a snack at the Grand

Rapids Walmart.


                                              2
       At his jury trial on a charge of fourth-degree criminal damage to property, Ankney

testified that he left Grand Rapids around 11:00 p.m. on August 20th. He then stopped at

the Hibbing Walmart to buy a snack and spray paint to pinstripe his car, although he also

submitted a photograph he claims shows the spray paint was used to cover a rust spot.

When Ankney arrived at Walmart, he discovered that he had forgotten his wallet and had

only enough money for the spray paint. He also claimed that he purchased the last can of

“fire red” spray paint so that the officers could not have matched the receipt to another

spray paint can in the store.

       When confronted with the Hibbing Walmart security video showing him

purchasing spray paint, Ankney stated that after purchasing the spray paint he went to get

his wallet from his sister’s home near Grand Rapids, made purchases from two different

convenience stores, went to the Grand Rapids Walmart to purchase a snack, and then

returned to his residence in Hibbing. Ankney submitted his bank statements showing

what he claims are the convenience store purchases, but the statements show that the

purchases were actually made on the day before the offense.

       The jury found Ankney guilty, and this appeal followed.

                                     DECISION

       Ankney argues that the state presented insufficient evidence to prove his guilt

beyond a reasonable doubt. In considering a sufficiency-of-the-evidence claim, our

review is “limited to a painstaking analysis of the record to determine whether the

evidence, when viewed in the light most favorable to the conviction, is sufficient to allow

the jurors to reach their verdict.” State v. Caine, 746 N.W.2d 339, 356 (Minn. 2008)


                                             3
(quotation omitted). We must assume “the jury believed the state’s witnesses and

disbelieved any evidence to the contrary.” State v. Chambers, 589 N.W.2d 466, 477

(Minn. 1999). We will not disturb the verdict if the jury, acting with due regard for the

presumption of innocence and the requirement of proof beyond a reasonable doubt, could

reasonably conclude the defendant was guilty of the charged offense. State v. Chavarria-

Cruz, 839 N.W.2d 515, 519 (Minn. 2013).

       Ankney’s conviction is based on circumstantial evidence, although neither party

argues that standard. Circumstantial evidence is “evidence based on inference and not on

personal knowledge or observation.” Bernhardt v. State, 684 N.W.2d 465, 477 n.11

(Minn. 2004) (quotation omitted). A conviction based on circumstantial evidence

warrants heightened scrutiny. State v. Bolstad, 686 N.W.2d 531, 539 (Minn. 2004).

Although “it warrants stricter scrutiny, circumstantial evidence is entitled to the same

weight as direct evidence.” State v. Bauer, 598 N.W.2d 352, 370 (Minn. 1999). The

circumstantial evidence must form a complete chain that, in view of the evidence as a

whole, leads so directly to the guilt of the defendant as to exclude beyond a reasonable

doubt any reasonable inference other than guilt. State v. Jones, 516 N.W.2d 545, 549

(Minn. 1994). We “examine independently the reasonableness of [the] inferences that

might be drawn from the circumstances proved.” State v. Andersen, 784 N.W.2d 320,

329 (Minn. 2010) (quotations omitted).

       In conducting this examination, we first “identify the circumstances

proved,” deferring “to the jury’s acceptance of the proof of these circumstances and

rejection of evidence in the record that conflicted with the circumstances proved by the


                                             4
[s]tate.” State v. Silvernail, 831 N.W.2d 594, 599 (Minn. 2013) (quoting Andersen, 784

N.W.2d at 329). We next “determine whether the circumstances proved are consistent

with guilt and inconsistent with any rational hypothesis except that of guilt.” Id.

(quotation omitted). A proffered rational alternative hypothesis must be supported by

more than “mere conjecture” and must “point to evidence in the record that is consistent

with” the theory. State v. Tscheu, 758 N.W.2d 849, 858 (Minn. 2008).

       We conclude that the circumstances sufficiently prove Ankney’s guilt. The

evidence includes a security video showing Ankney purchasing red spray paint less than

one hour before B.S.’s garage was vandalized with red spray paint, Ankney wearing his t-

shirt inside-out at the store, and prior incidents of vandalism that began immediately after

B.S. ended her relationship with Ankney. The words used in each act of vandalism were

consistent and suggest a personal vendetta against B.S.

       Because the circumstances proved support the conviction, we must next consider

“whether the circumstances proved are consistent with guilt and inconsistent with any

rational hypothesis except that of guilt.” Silvernail, 831 N.W.2d at 594 (citing Andersen,

784 N.W.2d at 329). Ankney offered alibi evidence, but the inconsistencies in his

regularly-changing version of events calls into question his credibility and thus are

consistent with guilt. Ankney initially denied purchasing spray paint, but at trial he

admitted to purchasing spray paint, claiming it was to pinstripe his car. He later claimed

he used the spray paint to cover a rust spot. Ankney further claimed that at the Hibbing

Walmart he forgot his wallet and could only afford to buy spray paint, but on appeal

states that he had had his wallet but it was missing his bank card and driver’s license.


                                             5
       Moreover, at trial, Ankney claimed he could not have committed the crime based

on the following timeline: he purchased spray paint in Hibbing at 12:50 a.m.; went to

pick up his wallet at his sister’s house near Grand Rapids; went to two convenience

stores; went to the Grand Rapids Walmart; returned to his Hibbing residence at 2:30 a.m;

and finally spoke with the police shortly after his return. Ankney’s claimed timeline is

implausible given the distances he would have purportedly traveled during the allotted

time period. And Ankney’s bank account statement that he submitted to support his alibi

shows the purchases he claimed to have made on the date of the offense were actually

made the day before.

       On this record, the jury was entitled to find that Ankney’s testimony was not

credible. See Eggersgluss v. Comm’r of Pub. Safety, 393 N.W.2d 183, 185 (Minn. 1986)

(“Defendant obviously was not being truthful in his response, and his lack of truthfulness

showed a consciousness of guilt.”). Additionally, the “possibilities of innocence do not

require reversal of a jury verdict so long as the evidence taken as a whole makes such

theories seem unreasonable.” State v. Ostrem, 535 N.W.2d 916, 923 (Minn. 1995).

Finally, after careful review of the record, we conclude that Ankney’s pro se arguments

are without merit. Because the evidence against Ankney forms a complete chain of guilt

and he does not offer a rational alternative hypothesis of innocence, we conclude that the

jury’s verdict must be upheld.

       Affirmed.




                                            6